DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered. 
In the amendment, Claim 4 was cancelled.  Claims 1, 6 – 8, 11, 12, and 14 remain pending in the application.   
It is noted the 35 U.S.C. 112(b) rejection of Claim 4 in the Office Action mailed 09/30/2020 has been overcome by the cancellation of the claim.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 8 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Please see below for further detail and the new rejection over Hans in view of Yoshinori.
Applicant's newly amended claim limitations necessitated the new grounds of rejection presented 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module” in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 0015 recites "control module may refer to, be part of, or include processor   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7, 12, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites the limitation “air conditioning” in line 3.  Antecedent basis for “air conditioning” was previously established in line 10 of Claim 1, from which Claim 7 depends.
For purposes of examination, the Examiner interprets “air conditioning” in line 3 to be “the air conditioning”.
Claim 11 recites the limitation “air conditioning” in lines 2-3.  Antecedent basis for “air conditioning” was previously established in line 12 of Claim 8, from which Claim 11 depends.
For purposes of examination, the Examiner interprets “air conditioning” in lines 2-3 to be “the air conditioning”.
Claim 14 recites the limitation “air conditioning” in line 3.  Antecedent basis for “air conditioning” was previously established in line 12 of Claim 8, from which Claim 14 depends.
For purposes of examination, the Examiner interprets “air conditioning” in line 3 to be “the air conditioning”.
Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hans (U.S. Patent No. 2,526,560) in view of Yoshinori et al. (U.S. Patent No. 6,491,578).
Regarding Claim 1, Hans shows (Figures 1, 2, and 3):
A heating system (system illustrated in Figure 1 including 16 and 7) for a vehicle (1), the heating system (system illustrated in Figure 1 including 16 and 7) comprising:
a front case (16) configured to be mounted (as illustrated in Figure 1, 16 is mounted in the front of the passenger cabin of 1) at a front passenger cabin (the front passenger cabin 
a rear case (7) configured to be mounted (as illustrated in Figure 2, 7 is configured to be mounted in the rear of the passenger cabin of 1) at a rear passenger cabin (the rear passenger cabin surrounds the passenger seat’s 4, as illustrated in Figure 2) of the vehicle (1), the rear case (7) including a rear blower (10) for blowing air (air entering 7 through 13, as illustrated by the air flow arrows in Figure 3) to (via 8) the rear passenger cabin (the rear passenger cabin surrounds the passenger seat’s 4, as illustrated in Figure 2), the rear case (7) is separate and spaced from (as illustrated in Figures 1, 2, and 3, 7 is separate and spaced apart from 16) the front case (16); wherein
the rear blower (10) is activated (as recited in Col. 3, lines 35-70, “when the front heater unit and the casing 17 are employed as well as the side heaters 7 the operation is as follows: Heated air is discharged rearwardly along the center alleyway 2 from the outlet 20 as indicated by the arrows A… as induced flow of heater air, both front the front heater casing 16 and the side heater casings 7, passes from the alleyway 2 across each floor section 3, as indicated by the arrows B to the inlets 13 wherein this air is drawn through the ducts 12 into the casings 7, as indicated by the arrows C, by the fans 10…”; therefore, when the heating system is on to heat the air within 1, the rear fan 10 is always activated when front fan 19 is activated) when the front blower (19) is activated with air conditioning (heating the air via 18 and 9 is a form of air conditioning by the heating system) on such that the rear blower (10) is always active (as recited in Col. 3, lines 35-70, “when the front heater unit and the casing 17 are employed as well as the side heaters 7 the operation is as 
Further, it is noted Hans teaches a front heater core (18) in receipt of airflow (the flow of air through 17 generated by 19, as illustrated by air flow arrows in Figure 1) generated by a front blower (19) for blowing air (air entering 16 through 17, as illustrated by the air flow arrows in Figure 1) through the front heater core (18) and a rear heater core (9) in receipt of airflow (the flow of air through 13 generated by 10, as illustrated by the air flow arrows in Figure 3) generated by a rear blower (10) for blowing air (air entering 7 through 13, as illustrated by the air flow arrows in Figure 3) through the rear heater core (9).
However, Hans lacks showing the heating system is a heating, ventilation, and air conditioning (HVAC) system, and a control module for activating the rear blower when the front blower is activated.
Yoshinori teaches (Figures 9 and 10):
It is known in the heating, ventilation, and air conditioning system (1 including front air conditioning unit, not shown, and rear air conditioning unit 10) art to provide:
a front case (the case of the not shown front air conditioning unit) includes a front fan (a front blower, Col. 10, line 66), a front evaporator (“a front air conditioning unit for performing air-conditioning operation of the passenger on a first seat”, Col. 10, lines 54-56; “the front air conditioning unit…. Provided conditioned cool air blown toward the right and 
a rear case (10) includes a rear fan (10b), a rear evaporator (10c; “the rear air conditioning unit 10 has a structure similar to that of the above-described first embodiment in Figure 2”, Col 11, lines 9-10), and a rear heater core (10d); and
a control module (a control unit ECU for controlling components of the front air conditioning unit and the rear air conditioning unit 10) that activates (“when a face mode is set in the cooling operating, the left and right front face outlets, and the cool air outlets 12, 22, 13, 23 are opened by a first mode switching door, so that conditioned cool air is blown toward the upper side of each seat… when a foot mode is set in the heating operation, the left and right front foot air outlets and the warm air outlets 72a, 72b, 73a, 73b are opened by a second air outlet mode switching door, so that conditioned warm air is blown toward the lower side of each seat in the passenger compartment”, Col. 11, lines 53-65) the rear blower (10b) when the front blower (a front blower, Col. 10, line 66) is activated.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating system including the front case with the front heater core and the rear case with the rear heater core shown by Hans to be an HVAC system with a front evaporator in the front case and a rear evaporator in the rear case, as taught by Yoshinori, to increase passenger comfort on the vehicle by providing cool air during warm weather, as well as warm air during cold weather. 


While Hans is silent as to explicitly disclosing a control module per se, Hans includes at least a control to power on its heating system components.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify HVAC system including the front HVAC case and the rear HVAC case taught by the combination of Hans and Yoshinori, to include the single ECU control unit to control components in both the front HVAC case and the rear HVAC case, as taught by Yoshinori, to easily allow a user to simultaneously control the both the front HVAC case and the rear HVAC case of the HVAC system between heating and cooling functions to provide an optimal environment inside the vehicle for passengers.   

Regarding Claim 6, the combination of Hans (Figures 1, 2, and 3) and Yoshinori (Figures 9 and 10) teaches:
The HVAC system (Hans heating system was modified in view of Yoshinori’s HVAC system in Claim 1 above to include evaporators) is a dual HVAC system (as modified in Claim 1 above, Hans front case 16 with the front heater core now includes Yoshinori’s front evaporator and Hans rear case 7 with the rear heater core now includes Yoshinori’s rear evaporator, making it a dual HVAC system) including a front evaporator (as modified in Claim 1 above, Hans front case 16 with the front heater core now includes Yoshinori’s front evaporator) in the front case (Hans: 16) that is in receipt of airflow (Hans: the flow of air through 17 generated by 19, as illustrated by air flow arrows in Figure 1) generated by the front blower (Hans: 19), and a rear evaporator (as modified in Claim 1 above, Hans rear case 7 with the rear heater core now includes Yoshinori’s rear evaporator, making it a dual HVAC system) in the rear case (Hans: 7) that is in receipt of airflow (Hans: the flow of air 

Regarding Claim 8, Hans shows (Figures 1, 2, and 3):
A heating system (system illustrated in Figure 1 including 16 and 7) for a vehicle (1), the heating system (system illustrated in Figure 1 including 16 and 7) comprising:
a front case (16) configured to be mounted (as illustrated in Figure 1, 16 is mounted in the front of the passenger cabin of 1) at a front passenger cabin (the front passenger cabin of 1 surrounds the driver’s seat, as illustrated in Figure 1) of the vehicle (1), the front case (16) including a front heater core (18) in receipt of airflow (the flow of air through 17 generated by 19, as illustrated by air flow arrows in Figure 1) generated by a front blower (19) for blowing air (air entering 16 through 17, as illustrated by the air flow arrows in Figure 1) through the front heater core (18) and to (via 20) the front passenger cabin (the front of the passenger cabin of 1 surrounds the driver’s seat, as illustrated in Figure 1); and 
a rear case (7) configured to be mounted (as illustrated in Figure 2, 7 is configured to be mounted in the rear of the passenger cabin of 1) at a rear passenger cabin (the rear passenger cabin surrounds the passenger seat’s 4, as illustrated in Figure 2) of the vehicle (1), the rear case (7) including a rear heater core (9) in receipt of airflow (the flow of air through 13 generated by 10, as illustrated by the air flow arrows in Figure 3) generated by a rear blower (10) for blowing air (air entering 7 through 13, as illustrated by the air flow arrows in Figure 3) through the rear heater core (9) and to (via 8) the rear passenger cabin (the rear passenger cabin surrounds the passenger seat’s 4, as illustrated in Figure 2), the rear case (7) is separate and spaced from (as illustrated in Figures 1, 2, and 3, 7 is separate and spaced apart from 16) the front case (16); wherein
the rear blower (10) is always active (as recited in Col. 3, lines 35-70, “when the front heater unit and the casing 17 are employed as well as the side heaters 7 the operation is as follows: Heated air is discharged rearwardly along the center alleyway 2 from the outlet 20 as indicated by the arrows A… as induced flow of heater air, both front the front heater casing 16 and the side heater casings 7, passes from the alleyway 2 across each floor section 3, as indicated by the arrows B to the inlets 13 wherein this air is drawn through the ducts 12 into the casings 7, as indicated by the arrows C, by the fans 10…”; therefore, when the heating system is on to heat the air within 1, the rear fan 10 is always activate when front fan 19 is activate) when the front blower (19) is active with air conditioning (heating the air via 18 and 9 is a form of air conditioning by the heating system) on.  
However, Hans lacks showing the heating system is a heating, ventilation, and air conditioning (HVAC) system, the front case includes a front evaporator, and the rear case includes a rear evaporator. 
Yoshinori teaches (Figures 9 and 10):
It is known in the heating, ventilation, and air conditioning system (1 including front air conditioning unit, not shown, and rear air conditioning unit 10) art to provide:
a front case (the case of the not shown front air conditioning unit) includes a front fan (a front blower, Col. 10, line 66), a front evaporator (“a front air conditioning unit for performing air-conditioning operation of the passenger on a first seat”, Col. 10, lines 54-56; “the front air conditioning unit…. Provided conditioned cool air blown toward the right and left front seats”, Col. 10, line 65 – Col. 11, line 8; it is inherent the front air conditioning unit include a front evaporator to cool the air) and a front heater core (“a front air conditioning unit for performing air-conditioning operation of the passenger on a first seat”, Col. 10, lines 54-56; “the front air conditioning unit…. Provided conditioned warm air blown toward 
a rear case (10) includes a rear fan (10b), a rear evaporator (10c; “the rear air conditioning unit 10 has a structure similar to that of the above-described first embodiment in Figure 2”, Col 11, lines 9-10), and a rear heater core (10d).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating system including the front case with the front heater core and the rear case with the rear heater core shown by Hans to be an HVAC system with a front evaporator in the front case and a rear evaporator in the rear case, as taught by Yoshinori, to increase passenger comfort on the vehicle by providing cool air during warm weather, as well as warm air during cold weather. 

Regarding Claim 11, Hans shows (Figures 1, 2, and 3):
The rear blower (10) is activated (as recited in Col. 3, lines 35-70, “when the front heater unit and the casing 17 are employed as well as the side heaters 7 the operation is as follows: Heated air is discharged rearwardly along the center alleyway 2 from the outlet 20 as indicated by the arrows A… as induced flow of heater air, both front the front heater casing 16 and the side heater casings 7, passes from the alleyway 2 across each floor section 3, as indicated by the arrows B to the inlets 13 wherein this air is drawn through the ducts 12 into the casings 7, as indicated by the arrows C, by the fans 10…”; therefore, when the heating system is on to heat the air within 1, the rear fan 10 is always activated when front fan 19 is activated) when the front blower (19) is activated with air conditioning (heating the air via 18 and 9 is a form of air conditioning by the heating system) on.
However, Hans lacks showing a controller configured to activate the rear blower when the front blower is activated.
Yoshinori teaches (Figures 9 and 10):
A controller (a control unit ECU for controlling components of the front air conditioning unit and the rear air conditioning unit 10) configured to activate (“when a face mode is set in the cooling operating, the left and right front face outlets, and the cool air outlets 12, 22, 13, 23 are opened by a first mode switching door, so that conditioned cool air is blown toward the upper side of each seat… when a foot mode is set in the heating operation, the left and right front foot air outlets and the warm air outlets 72a, 72b, 73a, 73b are opened by a second air outlet mode switching door, so that conditioned warm air is blown toward the lower side of each seat in the passenger compartment”, Col. 11, lines 53-65) the rear blower (10b) when the front blower (a front blower, Col. 10, line 66) is activated with air conditioning on.
While Hans is silent as to explicitly disclosing a controller per se, Hans includes at least a control to power on its heating system components.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify HVAC system including the front HVAC case and the rear HVAC case taught by the combination of Hans and Yoshinori, to include the single ECU control unit to control components in both the front HVAC case and the rear HVAC case, as taught by Yoshinori, to easily allow a user to simultaneously control the both the front HVAC case and the rear HVAC case of the HVAC system between heating and cooling functions to provide an optimal environment inside the vehicle for passengers.   

Regarding Claim 14, Hans shows (Figures 1, 2, and 3):
The rear blower (10) is activated (as recited in Col. 3, lines 35-70, “when the front heater unit and the casing 17 are employed as well as the side heaters 7 the operation is as follows: Heated air is discharged rearwardly along the center alleyway 2 from the outlet 20 as indicated by the arrows A… as induced flow of heater air, both front the front heater casing 16 and the side heater casings 7, passes from the alleyway 2 across each floor section 3, as indicated by the arrows B to the inlets 13 wherein this air is drawn through the ducts 12 into the casings 7, as indicated by the arrows C, by the fans 10…”; therefore, when the heating system is on to heat the air within 1, the rear fan 10 is always activated when front fan 19 is activated) by a user (the driver of 1, who turns on the heating system) for activating the front blower (19) with the air conditioning (heating the air via 18 and 9 is a form of air conditioning by the heating system) on.
However, Hans lacks showing a controller configured to activate the rear blower when the user inputs a command for activating the front blower.
Yoshinori teaches (Figures 9 and 10):
A controller (a control unit ECU for controlling components of the front air conditioning unit and the rear air conditioning unit 10) configured to activate (“when a face mode is set in the cooling operating, the left and right front face outlets, and the cool air outlets 12, 22, 13, 23 are opened by a first mode switching door, so that conditioned cool air is blown toward the upper side of each seat… when a foot mode is set in the heating operation, the left and right front foot air outlets and the warm air outlets 72a, 72b, 73a, 73b are opened by a second air outlet mode switching door, so that conditioned warm air is blown toward the lower side of each seat in the passenger compartment”, Col. 11, lines 53-65) the rear blower (10b) when a user (a passenger in the vehicle) inputs a command (the user turns on 
While Hans is silent as to explicitly disclosing a controller per se, Hans includes at least a control to power on its heating system components.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify HVAC system including the front HVAC case and the rear HVAC case taught by the combination of Hans and Yoshinori, to include the single ECU control unit to control components in both the front HVAC case and the rear HVAC case based on a user inputted command, as taught by Yoshinori, to easily allow a user to simultaneously control the both the front HVAC case and the rear HVAC case of the HVAC system between heating and cooling functions to provide an optimal environment inside the vehicle for passengers.   

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hans (U.S. Patent No. 2,526,560) and Yoshinori et al. (U.S. Patent No. 6,491,578), as recited in Claims 1 and 11 above, further in view of Ito et al. (U.S. Patent No. 6,915,650).
Regarding Claim 7, the combination of Hans (Figures 1, 2, and 3) and Yoshinori (Figures 9 and 10) teaches: 
The control module (Yoshinori: a control unit ECU for controlling components of the front air conditioning unit and the rear air conditioning unit) activates the rear blower (Hans: 10) when the front blower (Hans: 19) is activated with the air conditioning on.
However, the combination lacks teaching the rear blower is activated at a low blower speed when the front blower is activated.
Ito teaches (Figures 1 and 6):
It is known in the HVAC system (HVAC system illustrated in Figure 1) art to provide:
a front blower (11/BLW1) and a rear blower (27/BLW2), wherein
a control module (40) activates the rear blower (27) at a low blower speed (as illustrated in Figure 6, when the front blower BLW1 is activated at a high voltage, corresponding to a high speed, the rear blower BLW2 is activated at a low voltage, corresponding to a low speed) when the front blower (11/BLW1) is activated with air conditioning activated. 
Further, “an air amount blown by the sub-blower is controlled to be increased in accordance with a decrease of an air amount blown by the main blower.  Therefore, automatic control of the air amount blown by the sub-blower can be accurately performed”, Abstract.  “As a result, the air conditioning of the second area in the passenger compartment can be accurately performed without being affected by a change of the air amount of the sub-blower”, Col. 2, lines 62-65.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try activating the rear blower with the control module, as taught by the combination of Hans and Yoshinori, at a low blower speed when the front blower is activated with the air conditioning on, as taught by Ito, to accurately perform control of the rear blower without being affected by a change of the air amount of the rear blower.

Regarding Claim 12, the combination of Hans (Figures 1, 2, and 3) and Yoshinori (Figures 9 and 10) teaches: 
The controller (Yoshinori: a control unit ECU for controlling components of the front air conditioning unit and the rear air conditioning unit) is configured to activate the rear blower (Hans: 10).
However, the combination lacks teaching the rear blower is activated at a low blower speed.
Ito teaches (Figures 1 and 6):
It is known in the HVAC system (HVAC system illustrated in Figure 1) art to provide:
a front blower (11/BLW1) and a rear blower (27/BLW2), wherein
a control module (40) activates the rear blower (27) at a low blower speed (as illustrated in Figure 6, when the front blower BLW1 is activated at a high voltage, corresponding to a high speed, the rear blower BLW2 is activated at a low voltage, corresponding to a low speed) when the front blower (11/BLW1) is activated with air conditioning activated. 
Further, “an air amount blown by the sub-blower is controlled to be increased in accordance with a decrease of an air amount blown by the main blower.  Therefore, automatic control of the air amount blown by the sub-blower can be accurately performed”, Abstract.  “As a result, the air conditioning of the second area in the passenger compartment can be accurately performed without being affected by a change of the air amount of the sub-blower”, Col. 2, lines 62-65.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try activating the rear blower with the control module, as taught by the combination of Hans and Yoshinori, at a low blower speed, as taught by Ito, to accurately perform control of the rear blower without being affected by a change of the air amount of the rear blower.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
01/27/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746